DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/28/2020 has been entered.  Claims 1 & 4-30 are pending in the application.  Claims 2 & 3 are cancelled.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 06/25/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/25/2020 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1 & 4-30 are allowed.
As to Claim 1, the prior art of record fails to disclose “when the valve member is in the open position, fluid flows from the variable-volume-ratio port to the discharge chamber without flowing through the discharge passage in the non-orbiting scroll and without flowing back into any of the fluid pockets” in combination with the rest of the limitations of the claim.  The closest art of record is Ishiguro.  However, Ishiguro only teaches fluid passing back through the fluid pockets and discharge passage from the variable-volume-ratio port.  It would not be obvious to one of ordinary skill in the art to modify Ishiguro, since it would require significant structural modification to either the scrolls or the framework (Ishiguro 6), which would prevent the compressor from operating as designed.  Therefore, this limitation, as claimed in Claim 3, is neither anticipated nor made obvious by the prior art of record in the Examiner’s opinion.
Claims 4-30 depend on Claim 1, so are also allowed.

Response to Arguments
Applicant’s arguments, see Page 8, first paragraph of Drawings section, filed 12/28/2020, with respect to the drawings not showing communication between variable-volume-ratio port and the discharge chamber via a gap between elements in the cavity have been fully considered and are persuasive.  Applicant provided additional references showing these features are well-known in the art, which is discussed more in the attached interview summary.  The objection to the drawings has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746